DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on March 9, 2022 in which claims 1-24 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to Database replication plugins as a service.  The closest prior arts Carpentier et al (US 2018/0322136), discloses that the plugin may be loaded into the virtual machine, deployed and invoked by server and will execute in order to provide any functionality required by an enterprise or end user, such as writing data to, or reading data from, any data repository and Jonathan; et al. (US 2017/0147333), discloses that the projection view plugin can transform a resource into a projection view according to target database. The plugins are deployed from the server not the clients. However, Carpentier et al and Jonathan et al either singularly or in combination, fail to anticipate or render obvious the recited features “An apparatus, comprising: a processing device; and a memory device coupled to the processing device, the processor being configurable to: process a replication plugin service configuration received from a client device, the replication plugin service configuration specifying a plurality of plugins including a first database plugin and one or more reader plugins; obtain the first database plugin specified by the replication plugin service configuration; obtain the one or more reader plugins specified by the replication plugin service configuration; deploy the first database plugin and the one or more reader plugins relay communicating with a source database according to the replication plugin service configuration, and obtain data from the source database using the first database plugin and the one or more reader plugins.”
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-24 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Khalid (US 2012/0311564) relates to System and Method to Support Subscription Based Infrastructure and Software as A Service, specifically cache can be plugged-in with the framework client where client can run application without connecting to framework server with limited or no network connection.
Khalid (US 2012/0311564) relates to BROWSER INTEGRATION FOR A CONTENT SYSTEM, specifically the functionalities that can be provided by the DOM plugin, from the browser engine.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        June 18, 2022